Citation Nr: 0500933	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  00-14 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than 
September 13, 1996, for the award of service connection for 
right knee chondromalacia with history of trauma. 

2.  Entitlement to an effective date earlier than 
September 13, 1996, for the award of service connection for 
arthritis of the right knee. 

3.  Entitlement to restoration of a 30 percent rating for 
medial cartilage excision and effusion of the left knee, 
currently evaluated as 10 percent disabling.

4.  Entitlement to restoration of a 20 percent rating for 
right knee chondromalacia with history of trauma for the 
period from October 1, 2003, through February 16, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to June 
1972.

These matters initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1998 decision of the RO 
that, inter alia, denied entitlement to effective dates 
earlier than September 13, 1996, following the grant of 
service connection for right knee chondromalacia with history 
of trauma and arthritis of the right knee.  The veteran filed 
a notice of disagreement (NOD) in June 1999, and the RO 
issued a statement of the case (SOC) in May 2000.  The 
veteran filed a substantive appeal in June 2000.

In November 2001, the veteran testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing is of record.

In January 2002, the Board remanded these matters to the RO 
for additional action.   In February 2003, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claims for an earlier effective date.

These matters also come before the Board on appeal from a 
July 2003 decision of the RO that decreased the evaluation 
for the veteran's service-connected medial cartilage excision 
and effusion of the left knee, from 30 percent (effective in 
April 1994) to 10 percent under Diagnostic Code 5257, 
effective October 2003; and decreased the evaluation for the 
veteran's service-connected right knee chondromalacia with 
history of trauma, from 20 percent (effective in September 
1996) to 10 percent under Diagnostic Code 5261, effective 
October 2003.  Prior to the October 2003 reductions, each of 
the ratings had been in effect for a period exceeding 5 
years.  The veteran filed a NOD in August 2003.

In June 2004, the RO's Decision Review Officer assigned a 100 
percent evaluation 
for total right knee replacement under Diagnostic Code 5055 
(formerly characterized as right knee chondromalacia with 
history of trauma and arthritis of the right knee), on 
February 17, 2004, and then decreased the rating to 30 
percent, to be effective April 1, 2005.  Hence, the issue of 
restoration of a 20 percent rating for right knee 
chondromalacia with history of trauma, for which the veteran 
had filed a NOD, has been restricted to the period of time 
following the reduction on October 1, 2003, and preceding the 
assignment of a 100 percent schedular rating on February 17, 
2004.

In August 2004, the RO issued a SOC, reflecting the denial of 
restoration of a 30 percent rating for medial cartilage 
excision and effusion of the left knee.  The veteran filed a 
substantive appeal later in that same month.

The Board's decision on the claims for an effective date 
earlier than September 13, 1996, for the grants of service 
connection for right knee chondromalacia with history of 
trauma, and for arthritis of the right knee, is set forth 
below.  The claim for restoration of a 30 percent rating for 
medial cartilage excision and effusion of the left knee is 
addressed in the remand following the order.  The remand also 
addresses the issue of restoration of a 20 percent rating for 
right knee chondromalacia with history of trauma for the 
period from October 1, 2003, through February 16, 2004, 
adjudicated and denied by the RO, for which the veteran has 
accomplished the first of two actions needed to place the 
issue in appellate status.  Those matters are being remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim for an earlier effective date currently 
on appeal has been accomplished.

2.  In an October 1991 decision, the RO denied the veteran's 
original claim for service connection for a right knee 
disability, on a direct basis.  The RO later held that that 
decision was not erroneous; although notified of each denial, 
the veteran did not appeal either determination.

3.  On December 10, 1996, the veteran filed a claim for 
service connection for a right knee disability secondary to 
service-connected left knee disability.   

4.  Evidence received in connection with the claim include VA 
outpatient treatment records, dated September 13, 1996, which 
show right knee impairment due to pain on use; and a November 
1996 medical statement from David C. Johnson, M.D., 
indicating that he was treating the veteran for right knee 
discomfort, which was related to overuse due to the left knee 
injury.

5.  In a June 1998 rating action, the RO granted service 
connection for right knee chondromalacia with history of 
trauma, and for right knee arthritis, each as secondary to 
service-connected left knee disability, effective September 
13, 1996.  

6.  There is no pending claim prior to September 13, 1996, 
pursuant to which service connection for either right knee 
disability, on any basis, could have been granted.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than September 
13, 1996, for the award of service connection for right knee 
chondromalacia with history of trauma have not been met.  38 
U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2004).  

2.  The criteria for an effective date earlier than September 
13, 1996, for the award of service connection for arthritis 
of the right knee have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 
3.155, 3.159, 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist
 
At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. 3.159(c).
 
In these matters, the veteran has been notified of the 
reasons for the denial of the claims for earlier effective 
dates, and has been afforded the opportunity to present 
evidence and argument with respect to each claim for an 
earlier effective date.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed the veteran.  As will be explained below, each of the 
claims lacks legal merit.  As the law, and not the facts, is 
dispositive of each claim currently under consideration, the 
duties to notify and assist imposed by the VCAA are not 
applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).


II.  Analysis

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

The veteran asserts that benefits for right knee 
chondromalacia with history of trauma and for arthritis of 
the right knee should be paid from July 1988-i.e., from the 
date of receipt of his original claim for service connection 
for a right knee disability.  However, there is no legal 
basis for assignment for such an earlier effective date in 
this case.  

The basic facts in this case are not in dispute.  The RO 
initially denied the veteran's claim for service connection 
for a right knee disability in October 1991, noting that 
arthritis diagnosed several years after service, with no 
evidence of a right knee disability during service or of 
continuity evidence since service, could not be attributed to 
complaints of right knee pain shown in service.  Hence, at 
that time, the RO only considered service connection for 
right knee disability on a direct basis.  Although the RO 
notified the veteran of the denial and of his appellate 
rights in October 1991, the veteran did not file an appeal.  
That decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 
20.1103.

On December 10, 1996, the RO received correspondence from the 
veteran claiming service connection for a right knee 
disability as secondary to service-connected left knee 
disability.  Pursuant to this claim, service connection for 
right knee chondromalacia and for right arthritis 
subsequently were granted.  Although it appears that the RO 
may have viewed the claim as a petition to reopen the 
previously denied claim (see May 2000 SOC), the Board points 
out that the veteran then explicitly requested secondary 
service connection for right knee disability, which, as noted 
above, was not explicitly considered in October 1991.  

In support of the claim, the veteran submitted a November 
1996 medical statement from Dr. Johnson, a private physician, 
which indicated that he was treating the veteran for right 
knee discomfort, which was related to overuse due to the left 
knee injury.

The report of a March 1997 VA examination includes a 
diagnosis of chronic degenerative arthritis of both knees.
 
In a June 1998 decision, the RO granted service connection 
for right knee chondromalacia with history of trauma and for 
arthritis of the right knee, as effective September 13, 1996, 
the date of VA outpatient treatment records showing right 
knee impairment due to pain on use.  In its discussion, the 
RO indicated that each condition had been established as 
related to service-connected left knee disability.   

In a February 2003 decision, the RO found a tenable basis for 
the decision reached in October 1991 as to the denial of 
service connection for arthritis of the right knee, and found 
no evidence of error.  Although the RO notified the veteran 
of the denial and of his appellate rights in March 2003, the 
veteran did not file an appeal.  That decision also is final. 
Id.  

As indicated above, the pertinent legal authority 
specifically provides that the effective date is contingent 
upon the date of application for service connection.  As 
alleged, the claims file reflects that the veteran initially 
filed a claim for service connection for right knee 
disability in 1998; however, that claim, apparently construed 
as one for direct service connection, was finally resolved in 
October 1991.  While a finding of clear and unmistakable 
error would vitiate the finality of that decision (see 
38 C.F.R. § 3.105(a)), as indicated above, in February 2003, 
the RO found no error in the October 1991 decision, and the 
veteran has not appealed that determination.

Subsequently, the veteran filed a claim for secondary service 
connection in December 10, 1996.  Regardless of whether that 
claim is treated as an original claim for service connection 
or as a petition to reopen the previously denied claim, the 
fact remains that the pertinent legal authority indicates 
that the effective date of subsequent award of service 
connection would be December 10, 1996, the date of claim.  
See 38 U.S.C.A. § 5110(a),(b); 38 C.F.R. §§ 3.400(b),(q),(r).  
However, the RO assigned an effective date of September 13, 
1996, the date of VA treatment records (which the RO 
apparently construed to represent an informal claim for 
service connection, per 38 C.F.R. § 3.155).  

In any event, on this record, September 13, 1996, is the 
earliest effective date that could possibly be assigned for 
right knee chondromalacia with history of trauma and for 
arthritis of the right knee.  As there was no pending claim 
prior to September 13, 1996, pursuant to which the benefits 
sought have been granted, the Board must conclude that the 
record presents no legal basis for assignment of any even 
earlier date.  Under these circumstances, each claim must be 
denied as without legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

An effective date prior to September 13, 1996, for the grant 
of service connection for right knee chondromalacia with 
history of trauma is denied.  

An effective date prior to September 13, 1996, for the grant 
of service connection for arthritis of the right knee is 
denied.  




REMAND

Pertinent to the issue of restoration of a 30 percent rating 
for medial cartilage excision and effusion of the left knee, 
in his substantive appeal filed in August 2004, the veteran 
indicated that he desired a hearing before a local hearing 
officer at the RO.  It does not appear that the requested 
hearing was scheduled.  Moreover, since such hearings are 
scheduled by the RO, the Board must remand the matter to the 
RO for that purpose, to ensure full compliance with due 
process requirements.   See 38 C.F.R. § 20.700 (2004).

If such hearing is held, or other action on the claim is 
taken, the RO should adjudicate the claim for restoration 
currently on appeal.  The SSOC that explains the bases for 
the RO's determinations must include citation to and 
discussion of the pertinent provisions of 38 C.F.R. §§ 3.105 
and 3.344 (2004) (not previously cited).

As a final note, the Board points out that, in a July 2003 
rating decision, the RO decreased, inter alia, the evaluation 
for the veteran's service-connected right knee chondromalacia 
with history of trauma, from 20 percent (effective in 
September 1996) to 10 percent under Diagnostic Code 5261, 
effective October 2003.  An August 2003 NOD clearly expressed 
disagreement with that determination; however, the RO has not 
yet issued a SOC as to that claim (now restricted to the 
period of time following the reduction on October 1, 2003, 
and preceding the assignment of a 100 percent schedular 
rating on February 17, 2004).  Accordingly, the Board is 
required to remand this matter to the RO for issuance of a 
SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.200, 20.201, 20.202.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should furnish to the veteran 
and his representative a SOC, along with 
a VA Form 9, and afford them the 
opportunity to submit a substantive 
appeal on the issue of restoration of a 
20 percent rating for right knee 
chondromalacia with history of trauma for 
the period from October 1, 2003, through 
February 16, 2004.  The veteran and his 
representative are hereby reminded that 
to obtain appellate review of this or any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards this restoration claim, within 60 
days of the issuance of the SOC).

2.  The RO should undertake appropriate 
action to schedule the veteran for a 
hearing before RO personnel in accordance 
with his August 2004 request for such a 
hearing.  

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim(s) for 
restoration for which a timely appeal has 
been perfected, in light of all pertinent 
evidence and legal authority.

5.  If any benefit(s) sought on appeal 
remain(s) denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to pertinent provisions of 38 C.F.R. 
§§ 3.105 and 3.344 (2004) and any 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


